424 F.2d 255
UNITED STATES of America, Appellee,v.James Edward FARLEY, Appellant.
No. 14050.
United States Court of Appeals, Fourth Circuit.
April 7, 1970.

Blaine L. Gilbert, Baltimore, Md. (court-appointed counsel) for appellant.
Barnet D. Skolnik, Asst. U. S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and WINTER, Circuit Judges.
PER CURIAM.


1
On December 11, 1968, appellant escaped from custody while being transported from the Maryland House of Correction to appear in the United States District Court on a writ of Habeas Corpus Ad Testificandum. For this he was convicted of violating 18 U.S.C. § 751(a).


2
The sole challenge of this appeal is to the jurisdiction of the court below on the theory that appellant was not in federal custody when he escaped. The contention lacks merit. Since appellant was being conveyed under valid process of the federal government, he was in federal custody. Derengowski v. United States, 404 F.2d 778 (8th Cir. 1968), cert. den., 394 U.S. 1024, 89 S.Ct. 1640, 23 L.Ed.2d 49. Accordingly, the Government's motion for summary affirmance is granted.


3
Affirmed.